DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Vaden in view of Matias
Claims 31, 33, 38-41, 43, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Vaden et al.(USPN 9,871,994; hereinafter Vaden) in view of Matias et al.(USPubN 2016/0225405; hereinafter Matias).
As per claim 31, Vaden teaches a method of providing content during an activity, the method comprising: receiving a first input including a start cue indicating a start of the activity(“the commencement may be caused based on an event, e.g., double press of button (e.g., 104 in FIG. 1A), speed above a given threshold, location change, audible indication (e.g., “START METADATA”) and/or other event. At time instants 342, 346, 348 the system 100 may commence video capture and/or 
accessing an average duration for the activity; determining a duration range based on the average duration(“the video clip duration may be pre-configured by a user (e.g., 15 seconds), and/or selected based on evaluation of past durations (e.g., average of last 3, repeat of last duration, and/or other operations), based on analysis of metadata (e.g., select clip duration corresponding to a given acceleration and/or speed range, location and/or other criteria)” in Col. 16 lines 3-9); 
identifying one or more content items having a total runtime within the duration range for the activity(“Timeline 310 denotes a content track comprising content portions 302, 306, 308 or other content. In some implementations, individual portions 302, 306, 308 may correspond to video clips characterized by duration 304, 305, bursts of photos, audio recordings, and/or combination thereof. Individual video clips may be captured within time duration 346. Individual video clips may be spaced form one another by time intervals” in Col 14 lines 45-52); and 
providing a link of the identified one or more content items based on the total runtime of playback of the one or more content items and the average duration for the activity(“link to a segment of the content using the proxy may be obtained. The link may be determined based on a moment of interest (highlight). In some implementations the moment of interest may be determining based on evaluation of the content proxy information” in Col. 35 lines 28-35).
Vaden is silent about adjusting the playback speed of the identified one or more content items.
Matias teaches adjusting the playback speed of the identified one or more content items(“The playback speed template specifies playback speed ratios (i.e., ratios between playback duration and capture duration) at the highlight moment, at a template start time, and at a template end time. A video 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Vaden with the above teachings of Matias in order to improve user experience of best scenes for applying a more polished slow-motion effect.
As per claim 33, Vaden and Matias teach all of limitation of claim 31. 
Vaden teaches wherein the duration range has a maximum or minimum of the average durations(“the video clip duration may be pre-configured by a user (e.g., 15 seconds), and/or selected based on evaluation of past durations (e.g., average of last 3, repeat of last duration, and/or other operations), based on analysis of metadata (e.g., select clip duration corresponding to a given acceleration and/or speed range, location and/or other criteria)” in Col. 16 lines 3-9).
As per claim 38, Vaden and Matias teach all of limitation of claim 31. 
Vaden teaches wherein the accessing further includes accessing the average duration and the duration range in an activity database(“In one or more implementations, the video clip duration may be pre-configured by a user (e.g., 15 seconds), and/or selected based on evaluation of past durations (e.g., average of last 3, repeat of last duration, and/or other operations), based on analysis of metadata (e.g., select clip duration corresponding to a given acceleration and/or speed range, location and/or other criteria)” in Col. 16 lines 5-9).
As per claim 39, Vaden and Matias teach all of limitation of claim 31. 
Vaden teaches wherein the input is sound(“the commencement may be caused based on an event, e.g., double press of button (e.g., 104 in FIG. 1A), speed above a given threshold, location change, audible indication (e.g., “START METADATA”) and/or other event. At time instants 342, 346, 348 the 
As per claim 40, Vaden and Matias teach all of limitation of claim 39. 
Vaden teaches wherein the duration range is based on the sound(“In some implementations, the commencement may be caused based on an event, e.g., press of button (e.g., 104 in FIG. 1A), detecting speed, acceleration and/or other parameter breaching a given threshold, location change, audible indication (e.g., “START VIDEO”) and/or other event. Video may be captured for a given time duration (e.g., 304, 305). In some implementations, the video clip duration may be based on a detection of another event, e.g., 343 corresponding to e.g., another press of the button, detecting speed, acceleration and/or other parameter breaching another threshold, audible indication (e.g., “STOP VIDEO”) and/or other event.” in Col. 15 lines 46-66).
As per claim 41, the limitations in the claim 41 has been discussed in the rejection claim 31 and rejected under the same rationale.
As per claim 43, the limitations in the claim 43 has been discussed in the rejection claim 33 and rejected under the same rationale.
As per claim 48, the limitations in the claim 48 has been discussed in the rejection claim 38 and rejected under the same rationale.
As per claim 49, the limitations in the claim 49 has been discussed in the rejection claim 39 and rejected under the same rationale.
As per claim 50, the limitations in the claim 50 has been discussed in the rejection claim 40 and rejected under the same rationale.

Vaden in view of Matias and Raikar
Claims 34-37 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Vaden et al.(USPN 9,871,994; hereinafter Vaden) in view of Matias et al.(USPubN 2016/0225405; hereinafter Matias) further in view of Raikar et al.(USPubN 2020/0043511; hereinafter Raikar)
As per claim 34, Vaden and Matias teach all of limitation of claim 31.
Vaden and Matias are silent about wherein the duration range is based on a range of acceptable playback speeds corresponding to a content type.
Raikar teaches wherein the duration range is based on a range of acceptable playback speeds corresponding to a content type(“The various factors and variables influencing whether to increase, leave the same or decrease the playback speed and/or influencing the particular amount of increase or decrease of playback speed may be stored in the playback speed adjustment factors and rules storage 216 … the detected type of content (e.g., sports, music, genre, educational, etc.) on which decisions regarding changes in playback speed are based” in Para.[0045], “the media player screen 500 shows the time taken to play the video 404 was only 95.4 seconds 414, with an average playback speed of 1.28× the normal playback speed 416. However, the video content duration would normally have been 120 seconds 412 played back at normal speed, thus the system described herein provides more efficient playback of the video 404” in Para.[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Vaden and Matias with the above teachings of Raikar in order to improve interactive video experience smoothly.
As per claim 35, Vaden and Matias teach all of limitation of claim 31.
Vaden and Matias are silent about wherein the duration range is based on a range of acceptable playback speeds corresponding to a content genre.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Vaden and Matias with the above teachings of Raikar in order to improve interactive video experience smoothly.
As per claim 36, Vaden and Matias teach all of limitation of claim 31.
Vaden and Matias are silent about wherein the accessing further includes accessing a maximum speed from a profile and calculating the duration range based upon the maximum speed.
Raikar teaches wherein the accessing further includes accessing a maximum speed from a profile and calculating the duration range based upon the maximum speed(“The various factors and variables influencing whether to increase, leave the same or decrease the playback speed and/or influencing the particular amount of increase or decrease of playback speed may be stored in the playback speed adjustment factors and rules storage 216 and may be selectable and adjustable by a user” in Para.[0045], “the media player screen 500 shows the time taken to play the video 404 was only 95.4 seconds 414, with an average playback speed of 1.28× the normal playback speed 416. However, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Vaden and Matias with the above teachings of Raikar in order to improve interactive video experience smoothly.
As per claim 37, Vaden and Matias teach all of limitation of claim 31.
Vaden and Matias are silent about wherein the duration range is based on a plurality of maximum speeds each corresponding to a genre and accessed in a profile.
Raikar teaches wherein the duration range is based on a plurality of maximum speeds each corresponding to a genre and accessed in a profile(“The various factors and variables influencing whether to increase, leave the same or decrease the playback speed and/or influencing the particular amount of increase or decrease of playback speed may be stored in the playback speed adjustment factors and rules storage 216 and may be selectable and adjustable by a user … the detected type of content (e.g., sports, music, genre, educational, etc.) on which decisions regarding changes in playback speed are based” in Para.[0045], “the media player screen 500 shows the time taken to play the video 404 was only 95.4 seconds 414, with an average playback speed of 1.28× the normal playback speed 416. However, the video content duration would normally have been 120 seconds 412 played back at normal speed, thus the system described herein provides more efficient playback of the video 404” in Para.[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Vaden and Matias with the above teachings of Raikar in order to improve interactive video experience smoothly.
As per claim 44, the limitations in the claim 44 has been discussed in the rejection claim 34 and rejected under the same rationale. 
As per claim 45, the limitations in the claim 45 has been discussed in the rejection claim 35 and rejected under the same rationale.
As per claim 46, the limitations in the claim 46 has been discussed in the rejection claim 36 and rejected under the same rationale.
As per claim 47, the limitations in the claim 47 has been discussed in the rejection claim 37 and rejected under the same rationale.	
Allowable Subject Matter
Claims 32 and 42 would be allowable if rewritten to overcome the rejection(s) under nonstatutory obviousness-type double patenting set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,885,941.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 17/102,193
U.S. Patent No. 10,885,941
31. A method of providing content during an activity, the method comprising: receiving a first input including a start cue indicating a start of the activity; accessing an average duration for the activity; determining a duration range based on the average duration; identifying one or more content items having a total runtime within the duration range for the activity; and adjusting the playback speed of the identified one or more content items based on the total runtime of playback of the 

32. The method of claim 31, wherein the playback speed of the identified one or more content items is adjusted to match the total runtime of playback of the one or more content items and the average duration for the activity.

33. The method of claim 31, wherein the duration range has a maximum or minimum of the average durations.

34. The method of claim 31, wherein the duration range is based on a range of acceptable playback speeds corresponding to a content type.

35. The method of claim 31, wherein the duration range is based on a range of acceptable playback speeds corresponding to a content genre.



37. The method of claim 31, wherein the duration range is based on a plurality of maximum speeds each corresponding to a genre and accessed in a profile.

38. The method of claim 31, wherein the accessing further includes accessing the average duration and the duration range in an activity database.

39. The method of claim 31, wherein the input is sound.

40. The method of claim 39, wherein the duration range is based on the sound.

41. A system for providing content during an activity, the system comprising: input/output 

42. The system of claim 41, wherein the playback speed of the identified one or more content items is adjusted to match the total runtime of playback of the one or more content items and the average duration for the activity.

43. The system of claim 41, wherein the duration range has a maximum or minimum of the average durations.



45. The system of claim 41, wherein the duration range is based on a range of acceptable playback speeds corresponding to a content genre.

46. The system of claim 41, wherein the accessing further includes accessing a maximum speed from a profile and calculating the duration range based upon the maximum speed.

47. The system of claim 41, wherein the duration range is based on a plurality of maximum speeds each corresponding to a genre and accessed in a profile.

48. The system of claim 41, wherein the accessing further includes accessing the 

49. The system of claim 41, wherein the input is sound.

50. The system of claim 49, wherein the duration range is based on the sound.


2. The method of claim 1, wherein the adjusted average runtime includes a range of runtimes.

3. The method of claim 1, wherein the intensity score is associated with a range of acceptable playback speeds.

4. The method of claim 1, wherein the intensity score is associated with a range of acceptable playback speeds corresponding to a content type.

5. The method of claim 1, wherein the intensity score is associated with a range of acceptable playback speeds corresponding to a content genre.



7. The method of claim 1, wherein the accessing further includes accessing a plurality of maximum speeds from a profile, wherein each of the plurality of maximum speeds corresponds to a genre, and the calculating an adjusted average runtime is further based upon the plurality of maximum speeds.

8. The method of claim 1, wherein the accessing further includes accessing the average duration and the intensity score in an activity database.

9. The method of claim 1, wherein the input is sound.

10. The method of claim 9, wherein the intensity score is based on the sound.

11. A system for providing content during an activity, the system comprising: input/output circuitry configured to receive a first input including a start cue indicating a start of the activity; processing circuitry configured to access an average duration and an intensity score for the activity and calculate an adjusted average runtime for the activity based on the average duration and the intensity score; and second processing circuitry configured to identify one or more content items, the one or more content items having a total runtime equivalent to the adjusted average runtime for the activity, and to adjust the playback speed of the identified one or more content items such that the total runtime of playback of the one or more content items matches the average duration for the activity.

12. The system of claim 11, wherein the adjusted average runtime includes a range of runtimes.



14. The system of claim 11, wherein the intensity score is associated with a range of acceptable playback speeds corresponding to a content type.

15. The system of claim 11, wherein the intensity score is associated with a range of acceptable playback speeds corresponding to a content genre.

16. The system of claim 11, wherein the processing circuitry is further configured to access a maximum speed from a profile and calculate an adjusted average runtime further based upon the maximum speed.

17. The system of claim 11, wherein the processing circuitry is further configured to access a plurality of maximum speeds from a profile, wherein each of the plurality of 

18. A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to: receive a first input including a start cue indicating a start of the activity; access an average duration and an intensity score for the activity; calculate an adjusted average runtime for the activity based on the average duration and the intensity score; identify one or more content items, the one or more content items having a total runtime equivalent to the adjusted average runtime for the activity; and adjust the playback speed of the identified one or more content items such that the total runtime of playback of the one or more content items matches the average duration for the activity.




Claims 31-50 are anticipated by U.S. Patent No. 10,885,941 claims 1-19 as show in the table above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484